MISCELLANEOUS SUPREME COURT DISPOSITIONS
RECONSIDERATION ALLOWED
February 13, 2008
State v. Ramirez, Anastacio (A123657)(S054267)(343 Or 505, 173 P3d 817 (2007)). The
petition for reconsideration is allowed. The final sentence of this court's opinion is amended to
read as follows: "The case is remanded to the Court of Appeals for consideration of defendant's
remaining assignments of error."

BALLOT TITLE REFERRED
February 13, 2008
Farr v. Myers (S055292). Based on the concession made in the brief filed on behalf of the Attorney General, that the modified ballot title certified by the Attorney General does not meet the requirements for ORS 250.035 in a certain respect, the ballot title is referred to the Attorney General for further modification. Petitioner Farr's separate objection to the Attorney General's modified ballot title is overruled. Durham, J., would also refer the ballot title for the reason advanced by petitioner.

BALLOT TITLE CERTIFIED
February 13, 2008
Martin v. Myers (S055619). Upon consideration by the court. Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 141 (2008) does not comply substantially with ORS 250.035(2) to (7) is not well taken.  The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.